UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
PARKER McCAY, P.A.
BRIAN E. CAINE, ESQ.
9000 Midlantic Drive, Suite 300
Marlton, New Jersey 08053                                                  Order Filed on April 16, 2019 by
(856) 985-4059                                                              Clerk U.S. Bankruptcy Court
                                                                               District of New Jersey
Attorney for Secured Creditor, Bank of America, N.A.



In Re:                                                     Case No. 18-32043-JNP
                                                           Chapter 13
Bobby K. Roustas                                           Hearing Date: April 17, 2019

                                                           Judge: Jerrold N. Poslusny, Jr.




                       ORDER RESOLVING BANK OF AMERICA, N.A.’S
                OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN


         The relief set forth on the following pages, numbered two (2) through two (2) is hereby ORDERED.




          DATED: April 16, 2019
(Page 2)
Debtors: Bobby K. Roustas
Case No: 18-32043-JNP
Caption of Order: Order Resolving Bank of America, N.A.’s Objection to Confirmation of
Debtor’s Chapter 13 Plan


       Upon consideration of Bank of America, N.A.’s objection to confirmation of plan (at

docket number 15), on the basis of the amount of pre-petition arrears to be cured through the

plan as listed in the plan versus the amount provides for in the secured claim; and the parties

having settled their differences and agree to the form, content and entry of the within order; and

for good cause appearing therefore, it is hereby;

               ORDERED as follows:

       1.      The Debtor’s treatment in the plan for Bank of America, N.A.’s claim on property

known as 21 Promenade Pl, Voorhees NJ 08043, is to cure the pre-petition arrears through the

Chapter 13 plan and maintain the regular monthly post-petition payments to Bank of America,

N.A. (per the terms of the loan documents) outside the plan.

       2.       The pre-petition arrears as listed in Bank of America, N.A.’s proof of claim will

govern as filed, and over the amount listed in the plan. The pre-petition arrears are $34,954.94,

and will be scheduled to be paid in full through the Debtor’s Chapter 13 Plan.

       3.      The Chapter 13 Trustee shall adjust the amount of the arrears to be distributed to

Bank of America, N.A. to reflect the terms of this Order.

       4.      This Order shall not affect the debtor’s ability to apply for a loan modification.
